Citation Nr: 9919275	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral weak feet.

2.  Entitlement to a compensable disability rating for 
paralysis of the seventh cranial nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

Service connection was granted for bilateral weak feet and 
paralysis of the seventh cranial nerve by a September 1945 
rating decision.  At the time, the conditions were identified 
as pes planus and Bell's Palsy, left.  Both conditions were 
assigned 10 percent disability ratings, effective August 15, 
1945.  These conditions were later identified as incomplete 
paralysis of the seventh cranial nerve and bilateral weak 
foot by a March 1948 rating decision.  This decision 
confirmed and continued the assigned 10 percent disability 
ratings for both conditions.  The assigned rating for the 
paralysis of the seventh cranial nerve was reduced to zero 
percent (noncompensable) by a July 1960 rating decision, 
effective September 14, 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claims for increased evaluations.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
service-connected bilateral weak feet and paralysis of the 
seventh cranial nerve are more disabling than contemplated by 
the current evaluations.  Therefore, his claims for increased 
evaluations are well-grounded.  Consequently, VA has a 
statutory duty to assist the veteran in the development of 
these claims.  38 U.S.C.A. § 5107(a).

The veteran's claim for an increased evaluation of his 
bilateral weak feet was received by the RO in January 1993.  
His claim for an increased evaluation for the paralysis of 
the seventh cranial nerve was subsequently received in June 
1993.  Thereafter, VA medical records were obtained that 
covered the period from December 1991 to September 1993.  
Based upon review of these medical records, the RO confirmed 
and continued the 10 percent rating for the bilateral weak 
feet and the noncompensable rating for the paralysis of the 
seventh cranial nerve in a March 1994 rating decision.  The 
veteran appealed this decision to the Board.

VA examinations were accorded to the veteran for both 
disabilities in August 1994.  However, a review of the record 
shows no subsequent medical evidence on file pertaining to 
either condition.  Since these examinations occurred almost 
five years ago, the Board is of the opinion that the medical 
evidence may not accurately reflect the current nature and 
severity of either of these service-connected disabilities.  
Moreover, the veteran's representative contended in a July 
1999 statement that the August 1994 VA examinations were 
inadequate.  Therefore, the Board concludes that additional 
development is necessary for a full and fair adjudication of 
the veteran's case.

For the reasons stated above, this case is hereby REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral week feet and paralysis of the 
seventh cranial nerve since August 1994.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded 
examinations to determine the current 
nature and severity of his bilateral weak 
feet and the paralysis of his seventh 
cranial nerve.  The claims folder should 
be made available to the examiner for 
review before the examination. 

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

